



expresslogoa01a01a01a08.jpg [expresslogoa01a01a01a08.jpg]






February 19, 2019




Perry Pericleous
1 Express Drive
Columbus, Ohio 43230


Re: Special Cash Retention Award


Dear Perry:


Express, LLC (the "Company") is pleased to offer you a special cash retention
award ("Award") in the amount of $100,000, subject to the terms and conditions
set forth herein. If you choose to accept the Award, the Company will pay you
$100,000, less applicable tax withholdings, at the Company's next scheduled
payroll date following your execution of this letter agreement.


As a condition to receiving the Award, you hereby agree that in the event you
voluntarily terminate your employment with the Company on or prior to February
19, 2020 without Good Reason (as defined in your Confidentiality,
Non-competition and Intellectual Property Agreement), or your employment is
terminated by the Company with Cause (as defined in your Confidentiality,
Non-competition and Intellectual Property Agreement), then you shall repay to
the Company $100,000 within ten calendar days of your last day of employment
with the Company.


This letter agreement shall be governed by, and construed under and in
accordance with, the internal laws of the State of Ohio. This Award shall not be
taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, retirement, death or other benefit
under any other bonus, incentive, retirement, insurance or other employee
benefit plan of the Company, unless such plan or agreement expressly provides
otherwise.


Please feel free to contact me if you have any questions.


If you wish to accept this Award, please sign as indicated below by February 22,
2019 and return this document to me.




Katie Maurer
Senior Vice President - Human Resources
Express, LLC




Acknowledged and agreed:


___________________________________________
Perry Pericleous                Date





